Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 3 January 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            NY. Jan. 3. 1800
          
          I enclose to you some papers relative to the exchange of a soldier. As it is It not being unusual to make exchanges where they tend to the benefit of the service, I doubt not you will give the nece and the proposal in the present case being extremely favorable it is my wish, unless some particular objections occur to you, that you would give the necessary such directions in the present case as may be necessary to effect the object.
          &c
           G. Pinckney—
        